Name: Commission Regulation (EEC) No 268/84 of 1 February 1984 amending Regulation (EEC) No 3676/83 authorizing the conclusion of long-term private storage contracts for certain table wines for the 1983/84 wine year
 Type: Regulation
 Subject Matter: distributive trades;  beverages and sugar
 Date Published: nan

 2. 2. 84 Official Journal of the European Communities No L 31 / 11 COMMISSION REGULATION (EEC) No 268/84 of 1 February 1984 amending Regulation (EEC) No 3676/83 authorizing the conclusion of long-term private storage contracts for certain table wines for the 1*983/84 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Articles 7 (6), 9 (5) and 65 thereof, Whereas, under Article 3 of Commission Regulation (EEC) No 3676/83 (3), it is possible to conclude a long-, term storage contract in respect of wine which was the subject of a short-term contract concluded before the date of entry into force of the said Regulation and expiring after 15 February 1984 ; Whereas that requirement may result in large stocks when the next harvest is brought in ; whereas it should therefore no longer apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 3676/83 is hereby replaced by the following : 'Article 3 Short-term storage contracts concluded before the date of entry into force of this Regulation shall , at the request of the party concerned, be terminated in respect of those quantities for which at the time of such termination that party enters into a long ­ term storage contract. In this event, for the quantities thus placed under a long-term storage contract, entitlement, to short ­ term storage aid shall not be lost in respect of the period during which they were the subject of the short-term contract.' Article 2 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, It shall apply with effect from 16 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 February 1984. For the Commission . Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p . 1 . 0 OJ No L 163, 22 . 6 . 1983, p . 48 . (3) Oj No L 366, 28 . 12. 1983 , p . 47 .